DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group II, claims 7-12 and 19-21, in the reply filed on 1/21/21, is acknowledged. Applicant has further elected SEQ ID NO: 31 and 25 as the species of VH/VL. The elected species is allowable, and all the species are therefore rejoined and the restriction requirement for the election of species of VH/VL sequence is withdrawn.
     	Claims 7-12 and 19-21 are being acted upon.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Frank C. Eisenschenk on 3/10/21.

IN THE CLAIMS:

In claim 8, line 3, “an amino acid sequence” has been replaced with “the amino acid sequence”, and in line 5,  “an amino acid sequence” has been replaced with “the amino acid sequence”

In claim 9, line 3, “an amino acid sequence” has been replaced with “the amino acid sequence”, and in line 5,  “an amino acid sequence” has been replaced with “the amino acid sequence”

In claim 10, line 3, “an amino acid sequence” has been replaced with “the amino acid sequence”, and in line 5,  “an amino acid sequence” has been replaced with “the amino acid sequence”

In claim 11, line 3, “an amino acid sequence” has been replaced with “the amino acid sequence”, and in line 5, “an amino acid sequence” has been replaced with “the amino acid sequence”.

Claim 20 is amended to read as follows: "The host cell of claim 19, wherein the host cell is co-transfected with a vector comprising a nucleic acid encoding a variable heavy (VH) region and with a vector comprising a nucleic acid encoding a variable light (VL) region, wherein:
a) the VH and VL region comprise the amino acid sequence of SEQ ID NOS: 31 and 25, respectively; 
	(b) the VH and VL region comprise the amino acid sequence of SEQ ID NOS: 31 and 26, respectively;
(c) the VH and VL region comprise the amino acid sequence of SEQ ID NOS: 14 and 9, respectively; or
(d) the VH and VL region comprise the amino acid sequence of SEQ ID NOS: 15 and 9, respectively.”

New claim 22 is added as follows: “The host cell of claim 20, wherein the VH and VL regions comprise the amino acid sequence of SEQ ID NOS: 31 and 25, respectively.”

New claim 23 is added as follows: “The host cell of claim 20, wherein the VH and VL regions comprise the amino acid sequence of SEQ ID NOS: 31 and 26, respectively.”

New claim 24 is added as follows: “The host cell of claim 20, wherein the VH and VL regions comprise the amino acid sequence of SEQ ID NOS: 14 and 9, respectively.”

New claim 25 is added as follows: “The host cell of claim 20, wherein the VH and VL regions comprise the amino acid sequence of SEQ ID NOS: 15 and 9, respectively.”

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest recombinant nucleic acids encoding a KIR3DL2 binding antibody or antibody fragment comprising VH and VL region comprising the amino acid sequence of SEQ ID Nos: 31 and 25, or comprising the amino acid sequence of SEQ ID NOS: 31 and 26, or comprising the amino acid sequence of SEQ ID NOS: 14 and 9, or comprising the amino acid sequence of SEQ ID NOS: 15 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        
.